HENRIOD, Chief Justice
(dissenting).
I dissent, suggesting that counsel for appellants, who is not counsel on this appeal, seems to have insulted the intelligence of the trial court, has used procedural maneuver to use this court for purpose of delay, and has accomplished by indirection a much longer delay than he possibly could *327have obtained by even the granting of the petition for writ of prohibition.
The trial court continued a pre-trial hearing for 10 days to a date certain and admonished counsel to get all his evidence and witnesses in court on that day. The hearing was scheduled for 9 :00 a. m. The attorney came to the Supreme Court before 9:00 a. m. on a Saturday morning. This writer came to his office at about 9:00 a. m. and this attorney asked that the trial court be prohibited from going ahead with the trial. This writer, the only justice present at that time, refused such request, which - was based on the assertion that counsel did not have his witnesses and evidence ready. He made no motion for continuance to the trial court.
In the opinion of this writer, I am con-" vinced this attorney intentionally invited" error, and was eminently successful in gaining his objective, as evidenced by the main opinion and the delay he engendered by an 11th hour employment of a questionable petition for writ of prohibition. Significantly, the record also indicates that his so-called “clients” were aware of everything, since this counsel appears to have been vice-president, director and treasurer of the Memorial Estates Security Corporation.
The trial court should be affirmed.
CALLISTER, J., does not participate.